
	
		II
		110th CONGRESS
		1st Session
		S. 1865
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for mandatory availability of life insurance
		  that does not preclude future lawful travel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Life Insurance Fairness for Travelers
			 Act of 2007.
		2.Mandatory availability
			 of life insurance that does not preclude future lawful travelSection 103(c) of the Terrorism Risk
			 Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
			(1)in paragraph (1), by striking
			 and at the end;
			(2)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(3)shall make available, in all of its life
				insurance policies issued after the date of enactment of this paragraph, under
				which the insured person is a citizen of the United States or an alien lawfully
				admitted for permanent residence in the United States, coverage that neither
				considers past, nor precludes future, lawful foreign travel by the person
				insured, and shall not decline such coverage based on past or future, lawful
				foreign travel by the person insured or charge a premium for such coverage that
				is excessive and not based on a good faith actuarial analysis, except that an
				insurer may decline or, upon inception or renewal of a policy, limit the amount
				of coverage provided under any life insurance policy based on plans to engage
				in future lawful foreign travel to occur within 12 months of such inception or
				renewal of the policy, but only if, at time of application—
						(A)such declination
				is based on, or such limitation applies only with respect to, travel to a
				foreign destination—
							(i)for which the Director of the Centers for
				Disease Control and Prevention of the Department of Health and Human Services
				has issued a highest level alert or warning, including a recommendation against
				non-essential travel, due to a serious health-related condition;
							(ii)in which there is an ongoing military
				conflict involving the armed forces of a sovereign nation other than the nation
				to which the insured person is traveling; or
							(iii)(I)that the insurer has specifically
				designated in the terms of the life insurance policy at the inception of the
				policy or at renewal, as applicable; and
								(II)with
				respect to which the insurer has made a good faith determination that—
									(aa)a serious unlawful situation exists
				which is ongoing; and
									(bb)the credibility of information by
				which the insurer can verify the death of the insured person is compromised;
				and
									(B)in the case of any limitation of coverage,
				such limitation is specifically stated in the terms of the life insurance
				policy at the inception of the policy or at renewal, as
				applicable.
						.
			
